Citation Nr: 0913948	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  05-19 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to exposure to an herbicide agent.

2.  Entitlement to service connection for hypertension 
secondary to diabetes mellitus. 

3.  Entitlement to service connection for heart problems 
secondary to diabetes mellitus. 

4.  Entitlement to service connection for numbness and 
tingling in the hands and feet secondary to diabetes 
mellitus.  

5.  Entitlement to service connection for sexual dysfunction 
secondary to diabetes mellitus.  

6.  Entitlement to service connection for a dental condition 
secondary to diabetes mellitus.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to June 
1979.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which denied the benefits sought on 
appeal.  

The Veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in November 2007; the 
hearing transcript has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA make reasonable efforts to obtain relevant records 
that the claimant has adequately identified and authorized 
the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  In a 
case of records held by a Federal department or agency, VA 
shall continue their efforts to obtain these records unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile.  
Id.  

During the Veteran's Board hearing, he testified that he had 
temporary duty assignments in Vietnam in 1969 and in 1974.  
He indicated that he received combat pay for these 
assignments.  

It appears from the record that the RO attempted to determine 
through the National Personnel Records Center (NPRC) whether 
the Veteran was in-country in Vietnam and/or whether he was 
exposed to herbicides.  Both responses were negative.  
However, although service personnel records do not reflect 
such assignments, the RO should make an additional attempt to 
confirm any dates of service in Vietnam, including temporary 
duty assignments, of any members of the Veteran's unit, with 
the U.S. Army and Joint Services Records Research Center 
(JSRRC).

Because records of combat pay may indicate whether the 
Veteran received pay for service in a Vietnam combat zone, 
the Board finds that such records may be probative in this 
case.  The RO should obtain any available financial records 
which may reflect combat pay for service in a combat zone, 
and should associate them with the claims file.  See 38 
U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 
Fed. Reg. 43186 (1995) ("...an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually in the record before the AOJ, may constitute clear 
and unmistakable error.")

The Board notes further that the Veteran's service personnel 
records also indicate that the Veteran served in Thailand 
from 1968 to 1969.  In this regard, VA has developed specific 
procedures to determine whether a veteran was exposed to 
herbicides in a vicinity other than Vietnam or along the 
demilitarized zone (DMZ) in Korea.  VA's Adjudication 
Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C.10.n., directs that a detailed statement of the 
veteran's claimed herbicide exposure should be sent to the 
Compensation and Pension (C&P) Service via e-mail to 
VAVBAWAS/CO/211/AGENTORANGE and request a review of the 
Department of Defense (DoD) inventory of herbicide operations 
to determine whether herbicides were used or tested as 
alleged.  If the exposure is not verified, a request should 
then be sent to the U.S. Army and Joint Services Records 
Research Center (JSRRC) for verification.  Prior to any 
further adjudication of the claim, any possible exposure to 
Agent Orange in Thailand should be investigated and developed 
as prescribed in M21-1MR.

The Board notes that pursuant to VA's duty to assist, VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. § 
3.159(c)(4)(i) (2008).  A medical examination or medical 
opinion may be deemed necessary where the record contains 
competent medical evidence of a current diagnosed disability, 
establishes that the veteran suffered an event, injury or 
disease in service, and indicates that the claimed disability 
may be associated with the established event, injury or 
disease in service.  See Id; McLendon v. Nicholson, 20 Vet 
App. 79, 83 (2006).  

During the Veteran's Board hearing testimony, he reported 
that he was seen for borderline diabetes mellitus in service 
and that he was put on a restricted diet due to such.  
Service treatment records show that the Veteran was put on a 
restricted diet due to obesity.  Glucose tolerance testing 
results are associated with service treatment records as 
well.  In light of the low threshold as announced in McLendon 
v. Nicholson, the Board finds that remand for a VA 
examination is necessary to determine if diabetes mellitus 
was incurred in service or within one year of the Veteran's 
separation from service.   

Since a favorable decision on the issue of entitlement to 
service connection for diabetes mellitus would have an impact 
as to the resolution of the Veteran's claims for service 
connection for hypertension, heart problems, numbness and 
tingling in the hands, sexual dysfunction, and a dental 
condition, all claimed as secondary to diabetes mellitus; 
such issues are inextricably intertwined.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Accordingly, the Board 
will defer appellate consideration of the Veteran's claims of 
entitlement to service connection for disabilities secondary 
to diabetes mellitus.

The Veteran should be afforded an opportunity to submit 
additional evidence in support of his claims.  The RO should 
take any additional development as deemed necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any 
available financial records which may 
reflect combat pay for service in a 
combat zone, and should associate them 
with the claims file.  If the search for 
such records has negative results, 
documentation to that effect must be 
added to the claims file.

2.  The RO/AMC should request that the 
U.S. Army and Joint Services Records 
Research Center (JSRRC) corroborate any 
dates of service in Vietnam, to include 
temporary duty assignments of members of 
the Veteran's unit in 1969 and in 1974.  
If referral to JSRRC or other pertinent 
sources is to no avail, the RO should 
advise the Veteran to submit alternate 
forms of evidence to support his claim. 
All attempts to obtain the records should 
be documented in the claims file.

3.  If information obtained pursuant to 
number two (2) above does not corroborate 
the Veteran's assertion that he was in 
Vietnam, the RO/AMC should comply with 
the provisions of VA's Adjudication 
Procedure Manual, M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C.10.n and 
attempt to verify whether the Veteran was 
exposed to herbicides while stationed in 
Thailand as follows:

a) Request that the Veteran provide 
any additional details regarding the 
approximate dates, location, and 
nature of any potential exposure in 
Thailand;

b) Furnish a detailed description of 
the Veteran's claimed exposure while 
stationed in Thailand from November 
1968 to October 1969 to C&P service 
via e-mail at 
VAVBAWAS/CO/211/AGENTORANGE and 
request a review of DoD's inventory 
of herbicide operations to determine 
whether herbicides were used.

c) If a negative response is 
received from the C&P Service, the 
RO/AMC should submit a request to 
JSRRC for verification of exposure 
to herbicides in Thailand.

4.  The Veteran should be afforded a VA 
examination within the appropriate 
specialty to determine if his diabetes 
mellitus is etiologically related to 
service.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
should review the entire claims file, to 
include service treatment records.  

The examiner should state whether it is 
at least as likely as not that diabetes 
mellitus was incurred in service, or 
within one year of the Veteran's 
separation from service.  

The examiner should provide a complete 
rationale for all opinions offered, and 
should specifically comment on findings 
in service treatment records pertaining 
to a restricted diet in service and 
glucose tolerance testing results.  

5.  After all development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefits sought are not granted, 
the RO should furnish the Veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the Veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).
 
